B-50 INDEMNITY AGREEMENT

       This B-50 INDEMNITY AGREEMENT, dated as of the 27th day of September,
2004, is hereby entered into by and between XFORMITY, INC., a Texas corporation
("XFM"); and XML - GLOBAL TECHNOLOGIES, INC., a Colorado corporation ("XML").
XFM and XML are hereinafter sometimes referred to herein individually as a
"party" and collectively as the "parties".

W I T N E S S E T H

       WHEREAS

, XFM and XML are parties to that certain Agreement and Plan of Merger dated
August 13, 2004 (the "Merger Agreement" or the "Agreement") (all initial
capitalized terms used herein have the meaning assigned to them in the Merger
Agreement unless otherwise defined herein); and



       WHEREAS, pursuant to the terms of the Merger Agreement, XFM has agreed to
execute and deliver this B-50 Indemnity Agreement.

       NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinbelow set forth, the parties agree as follows:

       1.       In consideration of the mutual covenants and agreements of the
parties contained in the Merger Agreement, the receipt and sufficiency whereof
are hereby acknowledged, XFM, for itself, its officers, directors, shareholders,
agents, representatives, successors and assigns (hereafter collectively the
"Indemnitors") hereby agree to defend, indemnify and hold harmless XML, together
with its officers, directors, shareholders, agents, representatives, successors
and assigns (hereafter collectively the "Indemnitees") from and against any and
all claims, debts, liabilities, obligations and damages of whatsoever kind or
description, known or unknown, direct or indirect, at law or in equity, whether
now existing or arising in the future, including any and all judgments and/or
awards to which they may become subject under any federal, state or local
statute, rule, regulation or order, at common law or otherwise, arising out of
or in connection with any and all claims which have been brought, or could have
been brought, in the currently pending litigation captioned b-50.com, LLC v.
Xformity, Inc., a Texas corporation, in the United States District Court for the
Northern District of Texas, Dallas Division (the "B-50 Litigation"), including
the factual basis and subject matter of such B-50 Litigation (the "Indemnified
Claims").

       2.       Without in any way limiting the generality of the foregoing, the
indemnity contained herein shall include any and all expenses, witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that either XML or XFM becomes legally obligated to pay because of any
Indemnified Claim made against the Indemnitee or against Indemnitor. The
expenses included in this B-50 Indemnity Agreement for which Indemnitees are
entitled to recover shall include expenses incurred either by Indemnitee or by
Indemnitor following the Closing Date of the Merger Agreement in connection with
any Indemnified Claim.

       3.       All expenses incurred by Indemnitee for which indemnification
hereunder is provided and after any final judgment or award shall have been
rendered by a court, arbitration board or administrative agency of competent
jurisdiction, or a settlement shall have been consummated, Indemnitee shall
forward to Indemnitor written notice of any sums due and owing by them pursuant
to this B-50 Indemnity Agreement. Concurrently, Indemnitee shall forward written
notice of any and all claim for indemnification to the Escrow Agent under the
terms of that certain Holdback Escrow Agreement between XFM, XML and the Escrow
Agent executed contemporaneously herewith.

       4.       Notwithstanding any provision to the contrary contained herein,
any and all claims for indemnification made by Indemnitee against Indemnitor
hereunder, including, without limitation, the Indemnified Claims, shall be
solely satisfied and discharged under and controlled by the terms of the
Holdback Escrow Agreement executed contemporaneously herewith, the terms and
conditions whereof are incorporated herein by this reference; it being expressly
understood that no further claim for a deficiency or otherwise shall be asserted
or recovered against the Indemnitors beyond that which is permitted hereunder.

       5.       Miscellaneous Provisions.

              (a)       This B-50 Indemnity Agreement is binding upon, and shall
inure to the benefit of, and be enforceable by the respective beneficiaries,
representatives, successors and assigns of the parties hereto.

              (b)       Other than the Merger Agreement, this B-50 Indemnity
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof. Nothing herein shall limit or affect the rights of the
parties under the Merger Agreement; provided, however, that the limitations set
forth in Section 4 hereof shall not be extended or in any way broadened by the
terms and provisions of the Merger agreement, including, without limitation, any
indemnification provisions set forth therein.

              (c)       This B-50 Indemnity Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

              (d)       This B-50 Indemnity Agreement, and any of the notices
issued pursuant hereto, may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

              (e)       Article headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this B-50 Indemnity Agreement.

       IN WITNESS WHEREOF

, this B-50 Indemnity Agreement has been duly executed and delivered by the duly
authorized officers of XFM and XML, on the date first above written.



 

XFM:

XFORMITY, INC.

   

By:/s/ Mark Haugejorde            

   

Name: Mark Haugejorde

   

Title: President

 

XML:

XML - GLOBAL TECHNOLOGIES, INC.

   

By:/s/ Sheldon Drobny               

   

Name: Sheldon Drobny

   

Title: President